Citation Nr: 0013849	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from January 1953 to November 
1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in October 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida, which denied service 
connection for residuals of frozen feet.

The veteran testified at a hearing at the RO in May 1999.  A 
copy of the hearing transcript is in the claims folder.


FINDINGS OF FACT


1.  A rating decision in June 1995 denied service connection 
for the residuals of frozen feet.  The veteran was advised of 
the denial in a letter in June 1995 and he did not file a 
timely notice of disagreement.  That decision became final.

2.  The veteran attempted to reopen his claim for service 
connection for a residuals of frozen feet in April 1997.  
Additional evidence presented includes the veteran's 
contentions, hearing testimony, VA outpatient records, and 
private medical records. 

3.  Some of the additional evidence including the hearing 
testimony, private medical reports, and a VA outpatient 
report is new and is so significant that it must be 
considered to fairly decide the merits of the claims of 
entitlement to service connection for residuals of frozen 
feet.

4.  Medical evidence has been presented or secured to render 
plausible a claim that current foot problems are related to 
claimed frostbite of the feet during service. 

CONCLUSIONS OF LAW


1.  The RO rating decision in June 1995 wherein service 
connection for residuals of frozen feet was denied is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  The evidence received subsequent to the June 1995 
decision is both new and material and the veteran's claim for 
service connection for residuals of frozen feet is reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for residuals of frozen 
feet is well grounded, and therefore there is a statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background.

The service medical records are not available except for the 
report of the separation examination.  This report disclosed 
no evidence of complaints or findings of the residuals of 
frozen feet.  The veteran's feet were reported as normal on 
this examination.

The veteran filed his initial application for residuals of 
frostbite of the feet in November 1994.  The veteran reported 
that he was treated for frozen feet in the mid-winter of 
1953-1954 in Korea at a local aid station.

VA treatment records disclose the veteran was seen in 
outpatient clinics and hospitalized on occasion from 1981 to 
December 1994.  There were no complaints or findings of 
residuals of frozen feet.  For example, on examination during 
a period of VA hospitalization in September 1989, the 
examination of the extremities showed no evidence of cyanosis 
or edema.  In June 1990, he was seen in the podiatry clinic 
regarding his toenails.  The provisional diagnosis was Type 
II diabetes mellitus.  In December 1994, the examination of 
the legs disclosed no edema and poor dorsalis pulses.  

The RO by rating action in June 1995 determined that in the 
absence of any evidence of residuals of frozen feet, the 
claim was not well grounded and was denied.  The veteran was 
advised of the denial in a letter in June 1995 and he did not 
file a timely appeal.

In April 1997, the veteran submitted a copy of a private 
outpatient report which indicate the neuropathy of the feet 
may be secondary to diabetes mellitus or a history of frost 
bite.

VA outpatient records disclose treatment of the veteran 
during 1996 and 1997 for various disabilities.  These records 
disclose no comments or findings of residuals of frozen feet.

A statement dated in March 1997, with clinical records, were 
received from Edward J. Daly, D. P. M. in May 1997.  He 
reported that on an examination in March 1997, the veteran 
complained of paresthesia and burning toes of both feet.  He 
had related a history of frost bite with problems since he 
was in service.  He also had had diabetes since 1990.  Dr. 
Daly stated that the neuropathy may be secondary to diabetes 
versus the history of frostbite. He indicated the veteran 
related the burning since service.   

The veteran and M. D. testified at a hearing at the RO in May 
1999.  The veteran stated that he first noticed problems with 
his feet while in Korea doing construction work.  A medic 
gave him some powder.  This treatment was continuous for two 
weeks.  After service, he did not see a doctor for this 
condition, but rather used home remedies.  After service he 
had continuous symptoms, which had worsened with age.  At 
times his toenails would fall off.  He claimed he was being 
treated for the residuals of frozen feet at a VA outpatient 
clinic.  Mr. D. testified that he had known the veteran for 
30 to 35 years and that the veteran self medicated the 
condition during the entire time. The representative stressed 
that the service medical records were missing.

A VA outpatient report, dated in June 1999, discloses the 
veteran was seen in a vascular clinic due to increased 
sensitivity of the plantar aspects of both feet.  A history 
of bilateral frozen feet during the Korean war was noted.  A 
history of diabetes mellitus was also noted.  It was reported 
that the neurological symptoms may be secondary to diabetic 
neuropathy or frostbite.  It was also reported that the skin 
lesions were most likely secondary to frostbite of the feet 
or may be secondary to diabetic neuropathy also.

In June 1999, Michael D. Farrell, D. P. M. reported the 
veteran had presented with complaints of sensitive 
toes/burning sensation.  He was currently being treated at a 
VA vascular clinic.  He claimed one block claudication.  A 
history of frostbite was noted.  The diagnoses were: 
onychomycosis, ingrown hallux nails; tinea pedis; 
hypersensitivity secondary to diabetic neuropathy, peripheral 
vascular disease, or previous frost bite  

A statement dated in February 2000 is of record from the 
veteran.  He stressed that there were no doctors in his area 
in Korea and he was in a communication/power company.  All of 
his work was outside.  He maintained that he had been 
suffering with the redials of frostbite since Korea.

Legal Analysis.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  In this case, the veteran did 
not file a timely notice of disagreement within one year 
after he was originally notified of the denial in June 1995, 
and therefore, this rating decision became final. 

The RO denied the claim for residuals of frozen feet in a 
rating action in October 1997 on the basis that the claim was 
not well grounded and made no mention of the prior rating 
decision.  The supplemental statement of the case in May 
1999, did make mention of the final June 1995 rating action 
and determined the additional evidence was not new and 
material.  However, the veteran was not furnished the law and 
regulations concerning prior final rating decisions.

However, despite this shortcoming, the Board has jurisdiction 
to consider the issue of whether new and material evidence 
has been submitted because that issue is part of the same 
"matter" of whether the appellant is entitled to service 
connection for residuals of frozen feet.  Bernard v. Brown, 4 
Vet. App. 384, 391 (1993) (interpreting the provision 
contained in 38 U.S.C.A. § 7104(a) that the Board has 
jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
title page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 
19.29 (1999); see also VAOPGCPREC 16-92 (1992).  

When the RO denied the claim on the merits in October 1997, 
all of the evidence of record was reviewed.  Since the Board 
must review all of the evidence of record in order to 
determine whether new and material evidence has been 
presented, the veteran is not prejudiced by the Board's 
consideration of the preliminary issue of whether new and 
material evidence has been submitted. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The Board will consider whether new and material 
evidence has been submitted since the prior June 1995 rating 
decision in accordance with the holding in Hodge, supra. 

In light of the Federal Circuit's opinion in Hodge that the 
purpose behind the definition of new and material evidence in 
section 3.156 of VA regulations was not to require the 
veteran to demonstrate that the new evidence would probably 
change the outcome of the claim but to emphasize "the 
importance of a complete record for evaluation of a veteran's 
claim", the Board concludes that the hearing testimony 
concerning self treatment, the private medical reports and 
the June 1999 VA outpatient report do make the record "more 
complete", and, because they show a possibility that some of 
the veteran's current foot problems are related to frostbite 
in service, they are so significant that they "must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1363.  Accordingly, the Board 
concludes that VA outpatient record and the prive medical 
records do constitute new and material evidence to reopen the 
claim.

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) 
(West 1991).  Moreover, the Court has stated that "[t]he 
quality and quantity of the evidence required to meet this 
statutory burden . . . will depend upon the issue presented 
by the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the issue in a case is factual, competent lay 
evidence may suffice; however, "where the determination 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.

With regard to whether the claim for service connection for 
residuals of frozen feet is well grounded, the Board will 
review the new and material medical evidence.  First, the 
report of Dr. Daly in March 1997 merely indicated the 
veteran's neuropathy of the feet "may be secondary to 
diabetes versus the history of frostbite."   However, the VA 
outpatient report in June 1999 in addition to indicating the 
neurological symptoms "may be secondary to diabetic 
neuropathy or frostbite" also reported that the skin lesions 
were "most likely secondary to frostbite of the feet or may 
be secondary to diabetic neuropathy also".   Furthermore, 
the report of Dr. Farrell indicated that the veteran's 
hypersensitivity was "secondary to diabetic neuropathy, 
peripheral vascular disease, or previous frostbite".

With regard to the medical opinions that use "may" or "may 
be", the Court in Obert v. Brown held that a medical opinion 
expressed in terms of "may," also implies" may or may not" 
and is too speculative to establish a plausible claim. 
 5 Vet. App. 30, 33 (1993).  However, in this case, the VA 
outpatient report indicate skin lesions were most likely 
secondary to frostbite of the feet and the report of Dr. 
Farrell indicated that hypersensitivity of the feet was 
secondary to diabetes, peripheral disease, or previous 
frostbite.  The Board finds that these latter opinions are 
sufficient to make the veteran's claim for residuals of 
frostbite plausible and therefore well grounded.  


ORDER

The veteran's has presented new and material evidence to 
reopen the claim for service connection for residuals of 
frozen feet.  The claim for service connection for residuals 
of frozen feet is well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran has contended that he developed from frozen feet 
while serving in Korea.  On his initial claim filed in 
November 1994, he reported the onset during the mid-winter of 
1953-1954.  At the hearing, in May 1995, he testified that he 
first had problems with his feet shortly after he arrived in 
Korea, while performing construction work.  He stated that he 
had all the liquor and cigarettes he wanted, so it was kind 
of work and party.  The Board notes that the veteran's 
service personal records are not in the claims file.   

In addition, as indicted above, the VA outpatient report of 
June 1999 indicated the skin lesions were "most likely 
secondary to frostbite of the feet."  Also, the report of 
Dr. Farrell indicated hypersensitivity of the feet was 
secondary to diabetes mellitus, peripheral vascular disease, 
or previous frostbite.   The Board requires medical 
specialist's opinion as to whether the veteran has residuals 
of the alleged frostbite in service.

Accordingly, this case must be REMANDED for the following 
development:

1.  The RO should obtain copies the 
veteran's service personal records. 

2.  The RO should then arrange for VA 
examinations by neurological and vascular 
specialists. The veteran's claims file 
must be made available to each of the 
examiners, and the examination report must 
state that the claims file was reviewed.  
Following examination of the veteran and 
review of his claims file, each examiner 
should answer the following questions: Is 
it as least likely as not that the veteran 
has residuals of inservice frostbite, and 
if so, what is the nature of the 
residuals?  The rationale for the opinion 
should be set forth. 

3  The RO should ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim for service connection for 
the residuals of frostbite of the feet, 
with consideration of any additional 
information obtained as a result of this 
remand.

5.  If the decision with respect to the 
claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


